DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tsuyoshi Nakamura on 2/08/2022.
The application has been amended as follows: 
Claim 1, line 19: replace "wherein the planar base is horizontal, or is inclined" with --wherein the planar base is inclined--
Claim 1, line 26-29, delete "wherein the planar base is inclined in such fashion that the height thereof increases so as to extend further toward the center in the tire radial direction as one proceeds toward the center of each recessed region as viewed in the section taken along the width direction of the each recessed region,"
Claim 1, last line, replace "wherein difference" with --wherein a difference--
Claim 8, line 19: replace "wherein the planar base is horizontal, or is inclined" with --wherein the planar base is inclined--
Claim 8, line 26-29, delete "wherein the planar base is inclined in such fashion that the height thereof increases so as to extend further toward the center in the tire radial direction as one proceeds toward 
Claim 8, last line, replace "wherein a sipe is formed at the central region of the each recessed region." with:
--wherein a sipe is formed at the central region of the each recessed region,
wherein the sipe has a length longer than a length of corresponding one of the recessed regions.--
Cancel claim 9.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is represented by Tsunekawa (JP2015134580), Honda (US2017/0297378), Shimizu (US 2019/0344622), Tamugi (US 2013/0153104), and Buxton (US 2013/0153104). Tsunekawa, Honda, and Shimizu each disclose tires having tread wherein land portions are provided with sipes formed at the bottom of a recessed region (chamfered sipe openings or groove at sipe opening) wherein the recessed region terminates within the land portion. Tamugi discloses a tire tread pattern having lateral grooves which terminate within a land portion. These references fail to teach or suggest the recessed region as having a planar base which is inclined in such fashion that a height thereof increases so as to extend further toward an exterior in a tire radial direction as one proceeds toward a center of each of the recessed region as viewed in a section taken along the width direction of each recessed region. Buxton is cited for disclosing lateral grooves having planar base portions which increase in height towards the center of the groove. Buxton does not further teach or suggest (1) a difference in height in the vertical direction of the planar base and the first edge as greater than or equal to 0.5 mm but is less than or equal to 1.5mm as recited in claim 1 or (2) a sipe formed at the central region of each recessed portion wherein the sipe has a length longer than a length of the corresponding one of the recessed regions as recited in claim 8 (as modified by the examiner amendment).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059. The examiner can normally be reached Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT C DYE/Primary Examiner, Art Unit 1749